In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-2588
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

PHILIP M. SEBOLT,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 02 CR 648—Ronald A. Guzman, Judge.
                          ____________
    ARGUED MARCH 29, 2006—DECIDED AUGUST 21, 2006
                    ____________


  Before BAUER, KANNE, and SYKES, Circuit Judges.
  KANNE, Circuit Judge. Philip Sebolt was charged with
using his computer to commit various federal crimes
involving child pornography. At trial, a host of “other acts”
evidence was admitted, some of which Sebolt contested, and
some of which he did not. After Sebolt was convicted on all
counts, he was sentenced to 360 months’ imprisonment.
Sebolt appeals his convictions and his sentence. We affirm
the convictions and order a limited remand of his sentence
pursuant to United States v. Paladino, 401 F.3d 471, 481-84
(7th Cir. 2005).
2                                               No. 04-2588

                       I. HISTORY
  On March 14, 2002, FBI Special Agent Mark Miller of the
Baltimore field office was in the course of his investigation
into the online trading of child pornography. Miller logged
on to two suspicious chat rooms, one named, “preteen666,”
and the other, “preteen411.” In the “preteen666” chat room,
Miller noticed that a person using the screen name
“Blah35674” was running a file server and had pictures of
young boys and girls available.
  Miller connected to Blah35674’s file server, which utilized
a ratio program of 1:3. Essentially, the server would give a
visitor three pictures for every one picture the visitor
contributed. Miller uploaded his own innocuous files, which
enabled him to download 53 images of child pornography
from Blah35674’s file server. Specifically, Miller uploaded
an encrypted photograph onto the server and in return, the
server sent him a picture of child pornography entitled
“Helgav 044.jpg.” To request this photograph, Miller had
typed the command “Get Helgav 044.jpg.” Before the server
sent Miller the picture, it sent a message that the picture
was “on its way.”
  At another time, Miller requested a file entitled “baby
fuck 14.JPG” by typing “Get baby fuck14.JPG.” In response,
Miller received the message “Failed to send baby fuck
14.JPG.” Miller then requested a file named “Cbaby 2.MPG”
by typing “get Cbaby 2.MPG.” In response, Miller received
a message that the file was “on its way.”
  Miller testified that the server displayed a banner
scrolling across an internet page, which stated:
    Upload Boy Baby Pics! Upload Boy Baby Pics!
    Upload Boy Baby Pics! Upload Boy Baby Pics!
    Upload Boy Baby Pics! I’m also looking for a text
    file for someone to msg me, on tips/tactics/advice on
    how to molest kids. I am not out to hurt or kidnap
    a kid. Just fun loving molesting. I have a web cam
No. 04-2588                                                3

    and am willing to produce pics if I can successfully
    molest a kid/baby. Any help would be nice. :)
  Miller contacted his FBI counterparts in Chicago. They
determined that the internet protocol address associated
with the screen name Blah35674 was registered through an
internet service provider to Janet Sebolt in Bensen-
ville, Illinois. The FBI, along with members of the Cook
County Sheriff’s Department and Bensenville Police
Department, executed a federal search warrant for Janet
Sebolt’s address on July 1, 2002. After gaining entry to the
residence, the officers found Janet’s son, Philip Sebolt, in
his bedroom deleting files on his computer. Officers un-
plugged the computer and began to search the residence.
  Two officers interviewed Sebolt at his residence after
orally advising him of his Miranda rights. Sebolt indicated
that he understood his rights and would answer questions.
Sebolt admitted that he was running a file server from his
personal computer in his bedroom and that the server’s
purpose was to trade child pornography. Sebolt conceded
that he used the screen name “Blah” followed by num-
bers when he traded child pornography and that he
posted the aforementioned advertisement because he had a
sexual attraction to young boys. Sebolt then identified
specific items of child pornography, acknowledged that they
were of real children, and estimated the children’s ages.
When asked if he had ever molested young boys, Sebolt
stated that he had sexually assaulted a relative.
  After the interview concluded, the officers took Sebolt
to an FBI field office for processing. At the field office,
Sebolt signed a written waiver of his Miranda rights and
provided a handwritten statement. In the statement, Sebolt
admitted to using his computer to possess child pornogra-
phy and to distribute it over the internet. Sebolt confessed
to printing several of these images, which he kept under his
bed and used when masturbating. Sebolt also stated that he
engaged in sexual relations with a 16-year-old girl in
4                                               No. 04-2588

Wisconsin whom he met on the internet, and that he had
molested a young male relative several times (the same
victim as Sebolt’s oral confession).
  The search of Sebolt’s computer revealed more than
27,000 images of child pornography. Sebolt’s computer
also contained transcripts of online conversations Sebolt
had with respondents to his advertisement requesting
advice on molesting children. Five of these chats were found
in a file labeled “how to molest,” with one in a file labeled
“personal,” and another in a file labeled “kp.” The online
conversations centered on Sebolt’s attempts to molest
children without getting caught by law enforcement.
   Officers also found on Sebolt’s computer logs the com-
puter had generated detailing the server’s interactions with
online visitors. The logs showed guests’ requests for certain
files and the server’s responses. For instance, one of the
logs showed that on June 25, 2002, someone using the
screen name Gustave Premier (“Premier”) sent files to
Sebolt’s server and requested in exchange files containing
child pornography, including one entitled “hel-an09.jpg.”
After Premier requested “hel-an09.jpg,” Sebolt’s computer
responded that “hel-an09.jpg is on its way.” Officers also
recovered approximately 250 pictures containing child
pornography and a pair of boys’ Pokemon underwear from
beneath Sebolt’s bed.
  On March 26, 2003, a federal grand jury returned a four-
count second superseding indictment charging Sebolt with
violating various federal child pornography laws. Count 1
charged Sebolt with knowingly possessing child pornog-
raphy. Counts 2 and 3 alleged Sebolt transported child
pornography, namely computer images entitled
“helgave049.jpg” and “hel-an09.jpg,” for Counts 2 and 3,
respectively. Count 4 charged Sebolt with advertising
child pornography online.
No. 04-2588                                                5

  Sebolt filed a pretrial motion in limine objecting to the
introduction of evidence relating to his molestation of his
young male relative. The motion in limine was denied.
During the four-day jury trial, the government repeatedly
referred to Sebolt’s molestation of his relative. The gov-
ernment also made repeated reference to his trip to Wiscon-
sin to have sex with a minor female, his failed attempts to
molest other children, and the underwear under his bed.
Sebolt made no objections at trial to the introduction into
evidence of any of these other acts that occurred in addition
to the acts of molestation that involved his relative.
  Sebolt’s strategy at trial was to admit to collecting child
pornography but to deny distribution and advertisement.
Sebolt proclaimed that his role was passive and that the
logs were inaccurate. The jury disagreed and returned
guilty verdicts against Sebolt on all counts.
  On March 3, 2004, the district court held a sentencing
hearing. The court applied the sentencing guidelines and
found that several enhancements applied. The court
calculated a criminal history category of I, and an offense
level of 40, resulting in a sentencing range of 292 to 365
months. The court sentenced Sebolt to the statutory
maximum prison term for each count: 60 months on Count
1, 120 months each on Counts 2 and 3, and 240 months on
Count 4. The sentences on Counts 2 and 3 were to run
concurrently with each other and consecutive to the sen-
tence on Count 4. The sentence on Count 1 was to run
concurrently with the other counts. The result was a
sentence of 360 months’ imprisonment.
  Sebolt appeals his convictions and sentence.


                      II. ANALYSIS
  A. Sufficiency of the Evidence
  Sebolt argues there was insufficient evidence to support
his conviction on Count 3, which alleged Sebolt “knowingly
6                                                No. 04-2588

transported and shipped child pornography, namely, a
computer image entitled ‘hel-an09.jpg,’ in interstate
commerce by means of a computer.”
  In challenging the sufficiency of the evidence, Sebolt
“bears a heavy burden and faces a nearly insurmountable
hurdle.” United States v. Seawood, 172 F.3d 986, 988 (7th
Cir. 1999) (citations omitted). The jury verdict is entitled to
great deference, and we will uphold it if, viewing all facts
and making all inferences in the prosecution’s favor, “ ‘any
rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.’ ” United
States v. Hicks, 368 F.3d 801, 804-05 (7th Cir. 2004)
(quoting United States v. Gardner, 238 F.3d 878, 879 (7th
Cir. 2001)). We will overturn a conviction “only if the record
is devoid of evidence from which a reasonable jury could
find guilt beyond a reasonable doubt.” United States v.
Curtis, 324 F.3d 501, 505 (7th Cir. 2003) (citing United
States v. Menting, 166 F.3d 923, 928 (7th Cir. 1999)).
  To prove Sebolt guilty beyond a reasonable doubt on
Count 3, the government was required to prove he trans-
ported the picture entitled “hel-an09.jpg” in interstate
commerce. See 18 U.S.C. § 2252A(a)(1). Sebolt argues that
although his computer may have generated a message
that the image was “on its way” to Premier, there is no
evidence that the image was ever sent because there is no
evidence that the file was received.
  Special Agent Miller testified that for every one of the 53
images he obtained from Sebolt’s file server, he previously
received a message that the file was “on its way.” The
reasonable inference, therefore, is that because the log
contained a message that “hel-an09.jpg” was on its way
to Premier, it was in fact transported to Premier.
  Sebolt points to a failed transmission in which Miller
requested a file by typing “get Cbaby 2.MPG” and received
a message that the file was “on its way” but did not receive
No. 04-2588                                                7

this file. Sebolt argues that the incomplete transmission
calls into question the accuracy of the log and negates the
inference. But Sebolt does not mention Miller’s testimony
that his computer was disconnected from the internet one
minute after receiving the message that “Cbaby 2.mpg” was
“on its way,” before which, a jury could reasonably conclude,
the file could have been received. Nor does Sebolt discuss
the 21-page log Sebolt’s server generated when Premier
visited, showing Premier exchanged numerous images with
Sebolt’s server. The message that the file “hel-an09.jpg” was
“on its way” appeared on page 14, and there was no subse-
quent indication in the log that the file was not received.
  Because Miller testified that there were 53 instances
in which Sebolt’s server generated the message that a file
was “on its way” and sent the image, a jury could have
reasonably inferred that Sebolt’s server sent “hel-an09.jpg”
when the log said this file was “on its way.” The 54th
instance, in which the message was generated but the file
was not sent, was easily explained and sufficiently dis-
tinct so as not to turn a reasonable inference into an
unreasonable one. Therefore, there was sufficient evi-
dence to convict Sebolt on Count 3.


  B. Relevance and Fairness of the Evidence
  Next, Sebolt argues it violated Rules 403 and 404(b) of the
Federal Rules of Evidence for the jury to have heard
testimony that Sebolt (1) molested a young male relative;
(2) drove to Wisconsin intending to have sex with a minor
female; (3) kept a pair of boys’ Pokemon underwear under
his bed; and (4) discussed other thoughts and attempts to
molest children.
  Rule 404(b) prohibits the use of other acts evidence which
tend to prove the defective character of a defendant “and
likely therefore to have committed the crime of which he is
accused in the present case, or perhaps some other, unde-
8                                                 No. 04-2588

tected crime for which he should be punished.” Paladino,
401 F.3d at 474-75. However, Rule 404(b) does not exclude
such evidence if it is relevant to certain other issues,
specifically the defendant’s “motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of
mistake or accident.” Fed. R. Evid. 404(b); United States v.
Hale, 448 F.3d 971, 985 (7th Cir. 2006) (per curiam) (citing
United States v. Macedo, 406 F.3d 778, 792 (7th Cir. 2005)).
Even if relevant, however, this evidence may be excluded as
unduly prejudicial if it would cause the jury to ground its
verdict on a ground other than the evidence. Fed. R. Evid.
403; United States v. Whitlow, 381 F.3d 679, 686 (7th Cir.
2004).
  The government admits Sebolt’s objection in his pretrial
motion in limine to the admission of the evidence that he
molested his relative, coupled with the district court’s
definitive denial, sufficiently preserved this issue for
appeal. See Wilson v. Williams, 182 F.3d 562, 566 (7th Cir.
1999). We review the admission of the molestations for
abuse of discretion. See United States v. Rangel, 350 F.3d
648, 650-51 (7th Cir. 2003) (citation omitted). Owing special
deference to the district court’s decision, we will not over-
turn it unless no reasonable person could agree with it.
United States v. Toro, 359 F.3d 879, 884-85 (7th Cir. 2004)
(citing United States v. Thomas, 321 F.3d 627, 630 (7th Cir.
2003)).
  However, Sebolt made no objection to the admission of
other evidence he now claims to have been wrongly admit-
ted. We review the admission of that evidence for plain
error. Fed. R. Crim. P. 52(b); United States v. Pree, 408 F.3d
855, 868 (7th Cir. 2005) (citations omitted). “Under this
standard of review, we must find that: (1) an error occurred;
(2) the error was ‘plain,’ that is, it was clear or obvious; and
(3) the error affected the outcome of the district court
proceedings.” United States v. Shearer, 379 F.3d 453, 456
(7th Cir. 2004) (citing United States v. Olano, 507 U.S. 725,
No. 04-2588                                                   9

731-35 (1993)). If so, then it is within our discretion to
rectify forfeited errors which seriously affect “the fairness,
integrity, or public reputation of the proceedings.” United
States v. Henningsen, 402 F.3d 748, 750 (7th Cir. 2005)
(citations omitted).
  Under either standard of review, we employ a four-part
test to determine whether prior conduct is admissible under
Rule 404(b) and will find no error if:
    (1) the evidence is directed toward establishing a
    matter in issue other than the defendant’s propen-
    sity to commit the crime charged; (2) the evidence
    shows that the other act is similar enough and close
    enough in time to be relevant to the matter in
    issue; (3) the evidence is sufficient to support a jury
    finding that the defendant committed the similar
    act; and (4) the probative value of the evidence is
    not substantially outweighed by the danger of
    unfair prejudice.
United States v. Price, 418 F.3d 771, 783-84 (7th Cir. 2005)
(quoting United States v. Asher, 178 F.3d 486, 492 (7th Cir.
1999)).
  The government made several references in all phases
of the trial to Sebolt’s admission that he had molested his
relative. One theory of the government’s case was that
Sebolt had molested this boy for some time until the
child had grown too old. Out of potential victims, the
government hypothesized, Sebolt sought to sharpen his
predatory skills so as to find new victims. The government
claimed this was Sebolt’s motive for posting his online
advertisement, i.e., the conduct alleged in Count 4.
10                                                 No. 04-2588

  Sebolt dissects the statutory elements of Count 41 and
argues the prior molestations do not tend to prove any of
them. We have rejected this rationale because Rule 404(b)
explicitly makes motive relevant, and establishing motive
tends to prove a crime was committed. See United States v.
Lloyd, 71 F.3d 1256, 1264 (7th Cir. 1995) (“Although the
defendant argues that motive was not one of the elements
the government was required to prove in order to gain a
conviction, motive to possess a firearm was ‘relevant to the
matter in issue.’ ” (quoting United States v. Wilson, 31 F.3d
510, 514 (7th Cir. 1994))). Prior instances of sexual miscon-
duct with a child victim may establish a defendant’s sexual
interest in children and thereby serve as evidence of the
defendant’s motive to commit a charged offense involving
the sexual exploitation of children. See United States v.
Cunningham, 103 F.3d 553, 556 (7th Cir. 1996). It also may
serve to identify the defendant to the crime. See id. We
accept the government’s argument that the evidence of
Sebolt’s prior molestation of his young male relative was
admissible for the permitted purposes of proving motive and
identity. Sebolt’s own words to that effect could not have
been more clear.
  Nevertheless, the molestations must have “occur[red]
close enough in time to the crime[s] charged to be relevant
to [Sebolt’s motive].” See Lloyd, 71 F.3d at 1264 (citation
omitted). When Sebolt allegedly committed the charged
offenses, approximately two years had passed since he
last molested his relative. The two-year period is significant
to proving Sebolt’s motive because Sebolt considered his
inactivity to be a dry spell. The cessation of the molesta-
tions was the starting point.



1
  18 U.S.C. § 2251(d)(1)(A). Count 4 actually alleged a violation
of 18 U.S.C. § 2251(c)(1)(A) (emphasis added). The statute
was amended and re-codified shortly after the final charging
instrument was issued. See Pub. L. No. 108-21, §506(2) (2003).
No. 04-2588                                                11

  Sebolt does not dispute the third requirement of admis-
sibility was met because his own admissions—his confession
and his chat records—were the source of the molestation
evidence. See United States v. Joseph, 310 F.3d 975, 978-79
(7th Cir. 2002).
  The fourth consideration is whether the probative value
of the evidence was substantially outweighed by the danger
of unfair prejudice. As discussed, Sebolt’s history of moles-
tation provided strong evidence of his motive to advertise
child pornography online. Sebolt correctly states that
evidence of child molestation is highly prejudicial. However
it is not unfairly prejudicial in Sebolt’s case. A limiting
instruction was given regarding other bad acts evidence,
and the government did not overstep its bounds in this
regard.
   The motive to molest children does not completely overlap
with the propensity to possess, transport, or advertise child
pornography. See Cunningham, 103 F.3d at 556-57. If it did,
then there would be a greater chance that evidence of
molestations introduced in this case was used to prove
propensity. (Indeed, the motive to molest children would
completely overlap only with the propensity to molest
children.) And the conceptual gap between molestation and
child pornography is not so wide as to “induce the jury to
decide the case on an improper basis . . . rather than on the
evidence presented.” United States v. Thomas, 321 F.3d 627,
630 (7th Cir. 2004) (quotations and citations omitted). In
other words, the molestations and the evidence supporting
the statutory criminal elements were similar in character,
i.e., establishing Sebolt’s sexually deviant mental state, so
there is no reason to suspect the jury was inflamed by the
admission of the molestations. The prejudicial effect did not
substantially outweigh the probative value, and the moles-
tations were appropriately admitted.
  As noted, Sebolt did not object at trial to the admission of
other evidence which he now contests was inappropriately
admitted for the same reasons as the molestations. Sebolt
12                                                 No. 04-2588

takes issue with the admission of evidence from his hand-
written confession that two weeks prior to his arrest, he
drove to Wisconsin to have sex with a 16-year-old girl whom
he first met online. Sebolt’s sexual misconduct resulting
from an online relationship is relevant to his motive
because it confirms he was indeed looking for “some fun
loving molesting.” Beyond alleging (incorrectly) this evi-
dence is irrelevant, Sebolt makes no credible argument, and
we need not discuss what easily falls within the remaining
confines of Rule 404(b).
  Nor was it error to admit other portions of Sebolt’s online
chats, in which he discussed his past experiences with other
molesters. All of the acts—the details of which are insig-
nificant—involved Sebolt’s recent attempts, missed opportu-
nities, and potential future opportunities to molest children.
These acts are relevant to his motive as well, and were
properly admitted without Sebolt’s objection.
  On the other hand, the admission of the underwear gives
us pause. During the search, officers found a pair of young
boys’ Pokemon underwear under Sebolt’s bed. When
confronted with the underwear, Sebolt stated that he had
found it on a sidewalk near his residence and that he put it
on his face when masturbating. Similar to Sebolt’s molest-
ing activities, Sebolt’s use of the underwear demonstrates
his sexual interest in young boys and therefore is relevant
to his motive.2



2
  We need not discuss the government’s theory of relevance
that because Sebolt knew the underwear was under his bed and it
was found there, it proves Sebolt’s knowledge that the child
pornography was under his bed. The evidentiary source of Sebolt’s
knowledge of the underwear was the statement he made to
officers during the search of his bedroom, at which point he also
admitted knowledge of the child pornography. So the underwear
had no independent probative value as to the presence of pornog-
raphy.
No. 04-2588                                               13

  But what is troubling is that, unlike the other evidence of
Sebolt’s motive which was gleaned from a computer log and
a written confession and was read into the record, the
actual physical underwear was introduced into evidence. In
his interview, Sebolt had confessed to his use of the under-
wear, and he did not later dispute it. Because this point was
well established and unrebutted; there was no probative
value for admitting the physical evidence of his motive.
Little imagination is necessary to conclude the underwear
was unfairly prejudicial.
  Even if the underwear’s probative value was substantially
outweighed by its prejudicial effect, however, Sebolt does
not show that he “probably would have been acquitted but
for the erroneously admitted evidence.” United States v.
Wynn, 845 F.2d 1439, 1443 (7th Cir. 1988) (citations
omitted); United States v. Wilson, 966 F.2d 243, 246-47 (7th
Cir. 1992) (finding no plain error because “[t]he record is
replete with evidence from which the jury could convict [the
defendant]”). Nevertheless the reason why the underwear
had no probative value—the numerous other evidentiary
sources from which the jury could have convicted
Sebolt—also warrants against reversal. In particular,
Sebolt’s handwritten confession and file server log provided
overwhelming evidence of his guilt.


  C. Testimony About Pornographer
  A British detective testified about the real life events
depicted by “hel-an09.jpg” and “helgave049.jpg.” A British
man abused his stepchildren and one of their friends, and
the man posted pictures of the abuse on the internet. After
he was convicted, the detective visited him in prison. The
man verified the authenticity of several images, including
“hel-an09.jpg” and “helgave049.jpg,” and the identities of
the children in them. Sebolt argues the jury heard testi-
mony that another individual who had possessed the
14                                              No. 04-2588

same pictures at issue in Sebolt’s case had already been
convicted by a court. Again, Sebolt did not object, and, as
previously discussed, we review for plain error only.
  Putting to one side the issue of plain error, Sebolt was
in no way prejudiced by the exposure of the jury to the other
man’s conviction. In order to obtain reversal, Sebolt must
show that the admission of the contested evidence affected
his substantial rights. See Pree, 408 F.3d at 868 (citations
omitted). The only prejudicial effect we can imagine (for
Sebolt has not mentioned any), would be for the jury to have
relied upon the conviction, rather than the evidence, to
conclude the images on the pictures constituted child
pornography within the meaning of the charged offenses.
There is no dispute about the lurid content of the photo-
graphs and images the jury viewed. The evidence proving
Sebolt possessed child pornography was so overwhelming,
at closing arguments, Sebolt practically admitted to the
possession charge.


  D. Sebolt’s Sentence
  Sebolt does not take issue with the district court’s legal
conclusions in calculating his sentence under the Guide-
lines. He makes a general objection to the factual basis of
these results, however. Realizing his Crawford claim was
doomed from the start, see United States v. Roche, 415 F.3d
614, 618 (7th Cir. 2005), Sebolt withdrew it. Now Sebolt
challenges the use of hearsay, on due process grounds, at
his sentencing hearing at which an FBI special agent
testified to the statements made by people he encountered
during his investigation, namely Sebolt’s girlfriend and
other alleged victims. The statements, to which Sebolt did
not object, asserted that Sebolt molested young neighbors
and a child in a public restroom. Even if this testimony
were stricken, however, the Guideline calculations would
have been no different. The trial record provides ample
No. 04-2588                                                15

support for Sebolt’s sentencing enhancements. Without a
discernible deprivation, further discussion is unwarranted.
  The district judge imposed Sebolt’s sentence prior to the
Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005), and both sides agree it did so under the er-
roneous impression that the Guidelines were mandatory.
See United States v. Cunningham, 405 F.3d 497, 504-05 (7th
Cir. 2005). Although Sebolt did not object at the time, he
does now with the benefit of hindsight, and we review for
plain error. United States v. Johnson, 427 F.3d 423, 429
(7th Cir. 2005) (citing Paladino, 401 F.3d at 481-84).
  The district judge considered each enhancement offered
by the government and objected to by Sebolt. The judge
overruled most, but not all, of Sebolt’s objections to the
enhancements. The judge thoroughly discussed his rea-
sons to ensure that the sentencing range reflected the
seriousness of Sebolt’s conduct and the sheer volume of
pornography he possessed, which almost doubled his
sentencing range. The judge sentenced Sebolt a mere five
months fewer than the top of that range. It is unlikely
the judge would impose a lesser sentence on Sebolt with the
understanding that the Guidelines are advisory, but these
circumstances are mere “indicators rather than assur-
ances.” See United States v. Lee, 399 F.3d 864, 866-67 (7th
Cir. 2005). Because there is room to speculate, the better
course is to ask the district judge. We therefore will order a
limited remand pursuant to the procedure set forth in
Paladino, 401 F.3d at 481-84, to inquire of the sentencing
judge whether, if given the opportunity to resentence, he
would impose the original sentence.


                   III. CONCLUSION
  For the foregoing reasons, we AFFIRM Sebolt’s convictions
and order a LIMITED REMAND pursuant to the procedure set
forth in Paladino.
16                                        No. 04-2588

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—8-21-06